Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/05/2019 has been considered by the examiner.  Please see attached PTO-1449.

Reasons for Allowance
Claims 1-20 are allowed over the prior art made of record.
The following is an examiner’s statement of reasons for allowance: 
The combination of prior art reference Carranza et al. and Carranza et al. does not teach “inputting each of the target data set and the user data set into a feature selection model, the feature selection model having been trained to select a subset of the set of features that are predictive of resulting in a target outcome; performing a clustering operation on the user data set, the clustering operation causing one or more clusters of user profiles to be formed from the plurality of user profiles, and each cluster of the one or more clusters including two or more user profiles that share one or more features in common from the subset of features identified using the feature selection model; generating, for each cluster of the one or more clusters, a cluster vector representing the one or more user profiles included in the cluster; selecting a cluster vector from the one or more cluster vectors, the selection being based at least in part on the vector-to-vector similarity between the target vector and the selected cluster vector; and in response to selecting the cluster vector, generating a response to the communication including each user profile of the one or more user profiles included in the selected cluster, the response indicating that the one or more user profiles included in the selected cluster are similar to the one or more target user profiles” as shown in the independent claims 1, 8 and 15. Thereby, the combination of limitations in claims 1, 8 and 15 is not taught by the prior art.  Therefore, claims 1, 8 and 15 are allowed. The dependent claims, being definite, further limiting, and fully enabled by the specification and are also allowed.
An updated search for the prior art in PE2E database and on domains (IEEE, ACM, Google Patents, Google Scholar, IP.com) have been conducted.  The prior art searched and examined in the database and domains do not fairly teach or suggest the limitations of the claimed subject matter.
The prior art of record neither anticipate nor render obvious the above-recited combination.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAU SHYA MENG whose telephone number is (571)270-1634. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAU SHYA MENG/Primary Examiner, Art Unit 2168